*445MEMORANDUM **
Joel Velasquez-Olandes, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We dismiss the petition for review.
Velasquez-Olandes’s contention that the agency violated his due process rights by making erroneous and unsupported findings of fact and by misapplying relevant case law does not state a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“[Traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”); Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001) (holding that “misapplication of case law” may not be reviewed).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.